PER CURIAM.
The decision of this court on the appeal of National Electric Signaling Company and Samuel M. Kintner and *105Halsey M. Barrett, receivers, plaintiffs and appellants, against Telefunken Wireless Telegraph Company of the United States, defendants and appellees, reversing the judgment of the District Court for the Eastern District of Pennsylvania and remanding the case, with instructions to enter a decree for complainants, sustaining the validity of the claims involved in patents No. 918,306 and No. 918,307, was filed October 23, 1913.
Thereafter, on November 3,, 1913, a bill in the suit set forth in the caption was filed, in the District Court of New Jersey, against the defendant Marconi Wireless Telegraph Company, for alleged infringement of the same claims of the same patents that were involved in the decision by this court on the appeal above referred to. This bill prayed for a preliminary injunction and an accounting. An order' grant lug such injunction as to the method patent No. 918.306 was granted November 17, 1913, except as to transactions with the Uniled States. As to siich, said order provided that defendant should file a bond in the sum of 825,000, to secure the complainant against any damages that thereafter might be adjudged to them on account of sales to the United States. This injunction order was afterwards modified November 21, 1913, by suspending, until further order of the court, so much of the preliminary injunction of November 17th as related to private stations installed or operated by defendant at the time of 'the said prior order, upon defendant filing a bond in the sum of 8100,000, conditioned to pay damages and profits, if any, that might after-wards be adjudged in the final disposition of the suit. From these orders, an appeal, No. 1810 on the docket of this court, was asked for by complainant and granted December 1, 1913, and is now pending.
Afterwards, on December 29, 1913, the complainants moved the court: (1) To increase the indemnity bond against sales to the United States government; (2) for a preliminary injunction under claims 1 and 3 of method patent No. 918,306; and (3) for a preliminary injunction under claims 1, 2, 3, and 4 of apparatus patent No. 918,307.
On the objection of defendant’s counsel to these motions, the court below refused to entertain them, or any of them, on the ground that “the complainants have appealed from the orders of this court respecting the matters involved in said motions, and that the appeal is still pending,” and, also, on the ground that, as to the second and third motions above mentioned, notice of the making of the same, as prescribed by the practice and rules of court, had not been given to defendant.
January 28, 1914, an appeal was allowed complainants from the order refusing to entertain said motions, which appeal is No. 1841 on the docket of this court. This appeal, having been argued in connection with the former' appeal No. 1810, was dismissed by this court March 16, 1914, and consideration of the original appeal, No. 1810, was reserved until the Supreme Court had passed upon the petition of defendants for a certiorari to this court in the “Telefunken” case, above referred to.
The prayer of the defendants for a certiorari having been refused, it is now ordered and adjudged by this court that the original appeal, *106No. 1810, from the orders of the District Court of New Jersey, granting a preliminary injunction and thereafter modifying the same, be dismissed; this court being of opinion that the said orders were a proper exercise of its judicial discretion by the court below.